         Case 1:19-cv-08292-LGS Document 14 Filed 09/27/19 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



TOY HELICOPTER SOLUTIONS LLC.,                            Civil Action No.: 19-cv-8292 (LGS)

                                 Plaintiff,
                                                          ANSWER, AFFIRMATIVE
v.                                                        DEFENSES AND
                                                          COUNTERCLAIMS
THE ASHLEY COLLECTION, INC., D/B/A
PROTOCOL NEW YORK,

                                 Defendant.




                                              ANSWER

       Defendant The Ashley Collection, Inc., D/B/A Protocol New York (“Defendant”)

answers the Complaint for Patent Infringement (“Complaint”) brought by plaintiff Toy

Helicopter Solutions, LLC (“Plaintiff”) as follows:

                                              PARTIES

       1.       Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 1, and therefore denies them.

       2.       Admitted.




                                JURISDICTION AND VENUE

       3.      Defendant admits that Plaintiff’s Complaint alleges infringement under the United

States patent laws, and that this Court has subject matter jurisdiction over these patent law



                                                 1
         Case 1:19-cv-08292-LGS Document 14 Filed 09/27/19 Page 2 of 12



claims, provided Plaintiff can establish it has standing to enforce the alleged patent, an issue

which at this time is contested by Plaintiff.

        4.      Admitted.

        5.      Defendant admits that venue is proper in this District, but only with respect to this

Action, and denies that there has been any acts of infringement.




                                        The Patents-In-Suit

        6.      Defendant admits that the patent states “this invention relates generally to

propellers and propeller related vehicles and more particular to vehicles, such as air, land and

water vehicles, that use or incorporate propellers to create lift or as a means for propulsion, and

for most aspects of the present invention relate to air based vehicles designed for the toy or

hobby industry,” but otherwise denies the allegations of this paragraph.

        7.      Defendant admits that the Patent states that it is a reissue of U.S. Patent No.

6,659,395, issued on December 9, 2003.

        8.      Defendant admits that the patent identifies the alleged individuals as the inventors

of the patent-in-suit.

        9.      Defendant states that allegations in this paragraph set forth only a statement of

law for which no admission or denial is required, but Defendant in any event denies the

allegations of this paragraph as Defendant alleges, per its below defenses and counterclaims, that

one or more of the claims of the Patent-in-Suit are invalid.

        10.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 10 and therefore denies them.
                                                  2
         Case 1:19-cv-08292-LGS Document 14 Filed 09/27/19 Page 3 of 12




                                               Count 1
                            Infringement of U.S. Patent No. RE47,176



        11.     Defendant repeats and incorporates by reference its answers and responses set

forth above.

        12.     Defendant admits that Plaintiff seeks to bring an action under 35 U.S.C. § 271,

but denies Plaintiff’s claims and denies that Plaintiff is entitled to any relief.

        13.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 13 and therefore denies them.

        14.     Defendant denies the allegations of Paragraph 14.




                               Direct Infringement (35 USC 271(a))

        15.     Denied.

        16.     Denied.

        17.     Denied.




                      Indirect Infringement (Inducement – 35 USC 271(b))

        18.     Denied.

        19.     Admitted.

        20.     Denied.

                                                   3
         Case 1:19-cv-08292-LGS Document 14 Filed 09/27/19 Page 4 of 12



       21.     Denied.

       22.     Denied, and Defendant states it has no obligation to implement a design around or

otherwise take remedial action.

       23.     Denied.

       24.     Denied.

                                       GENERAL DENIAL

       Except as expressly admitted herein, Defendant denies each and every allegation

contained in the Complaint, and denies that Plaintiff is entitled to any relief requested in its

Prayer for Relief, and therefore demands strict proof thereof.




                                     PRAYER FOR RELIEF

       Defendant denies that Plaintiff is entitled to any of the requested relief and denies any

allegations in paragraphs (a) through (e) of its prayer for relief.




                                   AFFIRMATIVE DEFENSES

       Defendant alleges and asserts the following affirmative defenses. In addition to the

affirmative defenses set forth below and subject to its responses above, Defendant specifically

reserves all rights to allege additional affirmative defenses that become known through the

course of discovery.




                                                   4
         Case 1:19-cv-08292-LGS Document 14 Filed 09/27/19 Page 5 of 12



         FIRST AFFIRMATIVE DEFENSE: Non-Infringement of the ‘176 Patent

       Defendant asserts that it does not infringe and has not infringed (not directly,

contributorily, by inducement, nor in any other way) literally or under the doctrine of equivalents

any claim of the ‘176 Patent.




            SECOND AFFIRMATIVE DEFENSE: Invalidity of the ‘176 Patent

       The claims of the ‘176 Patent are invalid for failure to satisfy one or more of the

requirements of Title 35 of the United States Code including but not limited to §§ 101, 102, 103,

112 and 132.




        THIRD AFFIRMATIVE DEFENSE: Waiver, Acquiescence and/or Consent

       Plaintiff’s claims of infringement under the ‘176 Patent are barred, in whole or in part, by

the doctrines of waiver, acquiescence and/or consent.




                   FOURTH AFFIRMATIVE DEFENSE: Unclean Hands

       Plaintiff’s claims of infringement under the ‘176 Patent are barred, in whole or in part, by

unclean hands.




                                                5
           Case 1:19-cv-08292-LGS Document 14 Filed 09/27/19 Page 6 of 12



                            FIFTH AFFIRMATIVE DEFENSE: Laches

          Plaintiff’s claims of infringement under the ‘176 Patent are barred, in whole or in part, by

laches.

                           SIXTH AFFIRMATIVE DEFENSE: Estoppel

          Plaintiff’s claims of infringement under the ‘176 Patent are barred, in whole or in part, by

the doctrines of equitable estoppel and/or prosecution history estoppel.




                    SEVENTH AFFIRMATIVE DEFENSE: Lack of Standing

          Plaintiff lacks standing to assert infringement of the ‘176 Patent because it did not have

sufficient rights in the ‘176 Patent at the time the suit was filed.




                      EIGHTH AFFIRMATIVE DEFENSE: Failure to Join

          Plaintiff has failed to name or join an indispensable party or parties to the present action,

including but not limited to certain persons or entities who may have an ownership interest in the

‘176 Patent.




                      NINTH AFFIRMATIVE DEFENSE: Bar to Damages

          Plaintiff’s claims for damages are barred, in whole or in part, under 35 U.S.C. § 286 (six

year limitation), and/or 35 U.S.C. § 287 (marking).




                                                   6
         Case 1:19-cv-08292-LGS Document 14 Filed 09/27/19 Page 7 of 12



               TENTH AFFIRMATIVE DEFENSE: Failure to State a Claim

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted, including,

but not limited to, because Plaintiff’s Complaint fails to meet the standard for pleading set by the

Supreme Court in Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009) and Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007).




                                      COUNTERCLAIMS

       Pursuant to Rule 13 of the Federal Rules of Civil Procedure, Defendant asserts the

following Counterclaims as against Plaintiff:




                                         THE PARTIES

       1.       Counterclaim-Plaintiff The Ashley Collection, Inc., D/B/A Protocol New York

(“Ashley”) is a New York corporation, with its principal place of business at 152 West 57th

Street, New York, New York 10019.

       2.       Counterclaim-Defendant Toy Helicopter Solutions, LLC (“THS”) is a Texas

limited liability company, with its principal place of business at 836 Diamond Street, Laguna

Beach, California 92651.




                                JURISDICTION AND VENUE

        3.     This is an action for declaratory judgment of invalidity and non-infringement of

U.S. Patent No. RE47,176 (“the ‘176 Patent”)(Exhibit 1 of Complaint) arising under the patent


                                                 7
          Case 1:19-cv-08292-LGS Document 14 Filed 09/27/19 Page 8 of 12



laws of the United States, 35 U.S.C. § 1 et seq., and the Declaratory Judgment Act, 28 U.S.C. §§

2201 – 2202. An actual and justiciable controversy exists between Plaintiff and Defendant

regarding the validity and infringement of the ‘176 Patent. The Court has jurisdiction over the

subject matter of this action under 28 U.S.C. §§ 1331, 1367, 1338(a), 2201, and 2202. Venue is

proper in this district pursuant to 28 U.S.C. § 1391 and 28 U.S.C. § 1400.

         4.       This Court has personal jurisdiction over Plaintiff.




                                    FACTUAL BACKGROUND

         5.       Ashley is in the business of designing and selling household products, gifts, and

tools.

         6.       In its Complaint for Patent Infringement, THS asserts that Ashley has infringed

the ‘176 Patent by selling a certain toy helicopter.            Ashley denies THS’ allegations of

infringement and further denies that the ‘176 Patent is valid. Consequently, there exists an actual

case or controversy between the parties with respect to the non-infringement and/or invalidity of

the ‘176 Patent.




                                             COUNT ONE
              Declaratory Judgment of Non-Infringement of U.S. Patent No. RE47,176


         7.       Ashley restates and incorporates by reference its allegations in the foregoing

paragraphs.

         8.       An actual case or controversy exists between Ashley and THS as to whether the

‘176 Patent is not infringed by Ashley.

                                                    8
           Case 1:19-cv-08292-LGS Document 14 Filed 09/27/19 Page 9 of 12



          9.    The toy helicopters that are alleged in the Complaint to be sold by Ashley

(“Accused Product”) do not have all of the elements of at least one of the asserted claims, and

therefore does not infringe any of the asserted claims of the ‘176 Patent.

          10.   For example, the Accused Product, among other missing elements, does not have

a “motor mechanism,” “power supply” or “pivot pin” as those elements are taught by the ‘176

Patent.

          11    Ashley seeks a judicial declaration finding that Ashley has not infringed and does

not infringe, directly or indirectly, any claim of the ‘176 Patent.




                                          COUNT TWO
                Declaratory Judgment of Invalidity of U.S. Patent No. RE47,176



          12.   Defendant restates and incorporates by reference its allegations in the foregoing

paragraphs.

          13.   An actual case or controversy exists as between Defendant and Plaintiff as to

whether the ‘176 Patent is invalid.

          14.   Defendant seeks a judicial declaration finding that the ‘176 Patent is invalid for

failure to meet the conditions of patentability and/or otherwise comply with the requirements of

Title 35, including but not limited to, §§ 101, 102, 103, and/or 112.




                                                  9
         Case 1:19-cv-08292-LGS Document 14 Filed 09/27/19 Page 10 of 12



                                      PRAYER FOR RELIEF

WHEREFORE, Ashley prays for judgment as follows:

        a.      A judgment in favor of Ashley denying THS all relief requested in its Complaint

in this action and dismissing THS’ Complaint for patent infringement with prejudice;

        b.      A judgment in favor of Ashley on all of its Counterclaims;

        c.      A declaration that Ashley has not infringed, contributed to the infringement of, or

induced others to infringe, either directly or indirectly, any valid claims of the ‘176 Patent;

        d.      A declaration that the ‘176 Patent is invalid;

        e.      A declaration that this case is exceptional under 35 U.S.C. § 285 and an award to

Ashley of its reasonable costs and expenses of litigation, including attorneys’ fees and expert

witness fees; and

        f.      Such other and further relief as this Court deems just and proper.




                                  DEMAND FOR JURY TRIAL

        In accordance with Rule 38 of the Federal Rules of Civil Procedure and Local Rule CV-

38, Defendant/Counter-Plaintiff, The Ashley Collection, Inc., D/B/A Protocol New York

respectfully demands a jury trial of all issues triable to a jury in this action.




                                                   10
       Case 1:19-cv-08292-LGS Document 14 Filed 09/27/19 Page 11 of 12



                                   Respectfully submitted,

                                   By: __s/ Jeffrey A. Lindenbaum_
                                   Jeffrey A. Lindenbaum (JL-1971)
                                   Jess M. Collen
                                   Michael Nesheiwat
                                   COLLEN IP
                                   The Holyoke-Manhattan Building
                                   80 South Highland Avenue
                                   Ossining, New York 10562
                                   Tel. (914) 941-5668
                                   Fax. (914) 941-6091
                                   jlindenbaum@collenip.com

                                   Attorneys for Defendant/Counter-Plaintiff


Dated: September 27, 2019




                                     11
        Case 1:19-cv-08292-LGS Document 14 Filed 09/27/19 Page 12 of 12



                                CERTIFICATE OF SERVICE

       I, Jeffrey A. Lindenbaum, hereby certify that on September 27, 2019, I caused a true and

correct copy of the foregoing Answer, Affirmative Defenses and Counterclaims to be filed with

the Court via ECF, which will send notification to all counsel of record.




                                                            __s/ Jeffrey A. Lindenbaum___




                                                12
